Appeal, insofar as taken from that part of the Appellate Division order that affirmed so much of Supreme Court’s judgment as denied appellants’ motion to amend the petition, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such part of the order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.